REASON FOR ALLOWANCE
Claim 1-8 and 10-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The Examiner generally finds applicant’s arguments in the Remarks, received 10/19/21, compelling.  These arguments are largely based on the declaration of Mr. Gil Vald’via attested to on 10/18/21, which the Examiner also finds compelling.  Restated, applicant now claims in independent claims 1 and 13:
…wherein the each of the first end and second end are surfaces connecting the insert front
surface and the insert back surface; wherein the first end and the second end each further comprise a rib having a length extending from towards the insert top surface towards the insert bottom surface…


In the Remarks, received 10/19/21, and the declaration by Mr. Vald’via, applicant argues the criticality of the rib structure at the ends of the insert (see In re Cole, 140 USPQ 230 (CCPA 1964) stating that criticality can be established in the original spec, or by way of affidavit/declaration; emphasis added).   The Examiner had previously used case law, specifically In re Harza (aka duplication of parts case law), to reject claims 1 and 13 with regards to the rib structure at the heel and toe ends of the insert.  However, the Examiner now finds criticality in the following two arguments by applicant: that the ribs on the insert ends 1) provide “an unbroken and continuous epoxy bond line”, and 2) “serve to help center the weight in a toe and heel direction” to provide a “desirable appearance”.   As applicant has established criticality by way of declaration, the use of In re Harza is no longer appropriate.  As such, claims 1 and 13 are allowable.  
As independent claims 1 and 13 are allowed, so too are dependent claims 2-8, 10-12, and 14-20.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711

/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711